DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  27 and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, respectively of U.S. Patent No. 11,081,433. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of claim 27 are broader than those recited in claim 1 of the patent.  The features recited in claim 27 recites conductive members instead of leads as recited in the patent.  However, the conductive members correspond to the Patent’s leads. Further, the leads recited in claim 27 are well known in the art in view of the features of claim 1 of the patent. Claim 35 and 36 correspond to claims 2 and 3 of the patent. 
Claims 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,081,433 further in view of Niu (U.S. Patent Application Publication No. 2018/0108598). IT would have been obvious to modify the features of Claim 1 of patent as taught by Niu as applied below to the respective claims for the obvious benefit of using the device of claim 1 in a desired application.   As such, the features recited in those claims would have been obvious to one having ordinary skill in the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Niu (U.S. Patent Application Publication No. 2018/0108598).

Regarding claim 27. 
Niu discloses: Fig. 2
A semiconductor device comprising: 
a first semiconductor element(246s) including a first obverse surface (246s Top)and a first reverse(246s bottom) surface that are spaced apart in a thickness direction, the first obverse surface being provided with a plurality of electrodes(246s top having electrodes); 
a second semiconductor element(252s) including a second obverse surface(252s Top) and a second reverse surface(252s bottom) that are spaced apart in the thickness direction(into and out of page of fig. 2), the second obverse surface being provided with a plurality of electrodes(252s having electrodes);
 a control element including (220)a third obverse(220 top) surface and a third reverse (220 bottom)surface that are spaced apart in the thickness direction, the control element being configured to control the first semiconductor element([0015]) and the second semiconductor element(220 controlling 246s and 252s); 
a first conductive member (202d)facing the first reverse surface and supporting the first semiconductor element(202d supporting 252s); 
a second conductive member(202c) facing the second reverse surface and supporting the second semiconductor element(202c supporting 246s); 
a third conductive member(216) facing the third reverse surface and supporting the control element(216 facing back of 220); and 
a plurality of leads(leads 290/292a/282a/292b-288b on bottom of fig. 2 and along top of fig. 2, including 217, 219 221) each spaced apart from the first conductive member, the second conductive member and the third conductive member, (leads spaced apart from 216, 220c and 202d)
wherein the first conductive member(202d) and the second conductive member(202c) overlap with each other as viewed in a first direction perpendicular to the thickness direction,(202c and 202d overlapping left to right of fig 2.) 
the third conductive member(216) overlaps with the first conductive member(202d) and the second conductive member(202c) as viewed in a second direction perpendicular to the thickness direction and the first direction(216 overlapping with 202c and 202d in direction up and down page of Fig. 2).
Nui does not disclose: 
The control element being configured to control the first semiconductor element
However, Nui disclose that the element 220 element 220 is an IC, and attached to the transistors.  It would have been obvious to control the transistors of Nui with the IC because would allow a the device to controlled to a desired specification.  As such, the features of claim 27 would have been obvious to one having ordinary skill in the art. 

Regarding claim 28.
Niu discloses: Fig. 2
 The semiconductor device according to claim 27, wherein each of the first semiconductor element and the second semiconductor element comprises a switching element. (246s and 252s being transistors, see [0013])

Regarding claim 29. Niu discloses: Fig. 2
The semiconductor device according to claim 27, further comprising a sealing resin that covers the first semiconductor element, the second semiconductor element and the third semiconductor element, while also covering at least partially the first conductive member, the second conductive member, the third conductive member and the plurality of leads. (See abstract and 298)

Regarding claim 30 Niu discloses: Fig. 2
 The semiconductor device according to claim 29, wherein each of the first conductive member, the second conductive member and the third conductive member comprises a portion exposed from the sealing resin. (See Fig. 2, 214, 202c and 202d portion is exposed from molding at embodiment shown in fig. 3, 316, 386a and 388 exposed from encapsulation)

Regarding claim 31. 
Niu discloses: Fig. 2
The semiconductor device according to claim 27, further comprising a connecting member that electrically connects one of the plurality of electrodes of the first semiconductor element to the first conductive member.(252s including wires electrically connecting all of the elements.)

Regarding claim 32 Niu discloses: Fig. 2. The semiconductor device according to claim 27, further comprising a connecting member that electrically connects one of the plurality of electrodes of the second semiconductor element to the first conductive member. .(202c including wires electrically connecting all of the elements.)

Regarding claim 33. Niu discloses: Fig. 2 The semiconductor device according to claim 27, further comprising a connecting member that electrically connects one of the plurality of electrodes of the second semiconductor element to the second conductive member.(202c and 246s electrically connected through wires connected to 246s)

Regarding claim 34. Niu discloses: Fig. 2 
Nui does not disclose: 
The semiconductor device according to claim 27, wherein the plurality of electrodes of the first semiconductor element comprise a first drain electrode, a first source electrode and a first gate electrode, and the plurality of electrodes of the second semiconductor element comprise a second drain electrode, a second source electrode and a second gate electrode.
However, it would have been obvious to rearrange the working parts of the transistors of Nui to include the source, drain and gate electrodes on the top of the features 246s and 252s for the obvious benefit of allowing the connections to be made using the jumper wires shown in the fig. 2 of Nui. As such, the features of claim 34 would have been obvious to one having ordinary skill in the art. See MPEP 2144.04(VI)(C)

 
Allowable Subject Matter
Claims 37-45 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a third conductive member facing the third reverse surface and supporting the control element; a plurality of leads each spaced apart from the first conductive member, the second conductive member and the third conductive member; and a sealing resin that covers the first semiconductor element, the second semiconductor element and the control element, while also covering at least partially the first conductive member, the second conductive member, the third conductive member and the plurality of leads, wherein each of the plurality of leads comprises an exposed part uncovered with the sealing resin, and the exposed part of each lead is formed with a chamfered recessed portion extending along an outer circumference of the sealing resin as viewed in the thickness direction, as recited in claim 37. 
 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898